Case 3:18-cv-00017-NKM-JCH Document 421 Filed 08/02/21 Page 1 of 1 Pageid#: 6728




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

   BRENNAN M. GILMORE,                          :
                                                :      Case No. 3:18-cv-00017
                          Plaintiff,
                                                :
                                                :
   v.
                                                :
                                                :
   ALEXANDER E. JONES, et al.,
                                                :
                          Defendants            :
                                                :
                                                :
   In re subpoena to Verizon for the mobile     :
   phone records of journalist Jessica          :
   Bidgood                                      :


                            DECLARATION OF CHARLES D. TOBIN

         Charles D. Tobin, pursuant to 28 U.S.C. § 1746, declares as follows:

         I am a partner in the law firm of Ballard Spahr LLP and counsel for non-party journalist

  Jessica Bidgood in the above-captioned action. I submit this declaration in support of Bidgood’s

  motion to quash a supboena Defendant James Hoft served on Verizon for Bidgood’s phone

  records. I have personal knowledge of the facts herein and would be competent to testify to them.

         1.      Attached hereto as Exhibit A is a true and correct copy of a letter from me to John

  Burns, counsel for Defendant Hoft, dated July 22, 2021. As of the date of this filing, I have

  received no response to the letter.

         2.      I declare under penalty of perjury under the laws of the United States of America

  that the foregoing is true and correct.

  Executed on August 2, 2021.

                                                /s/ Charles D. Tobin
                                                Charles D. Tobin
